   Case: 4:19-cv-02570-JAR Doc. #: 1 Filed: 09/16/19 Page: 1 of 12 PageID #: 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

PAINTERS DISTRICT COUNCIL NO. 58,                       )
GREGG SMITH, in His Capacity as Business                )
Manager of PAINTERS DISTRICT COUNCIL NO. 58, )
SAINT LOUIS PAINTERS PENSION TRUST, SAINT               )
LOUIS PAINTERS WELFARE TRUST, SAINT LOUIS )
PAINTERS VACATION TRUST, and PAINTERS                   )
DISTRICT COUNCIL NO. 2 APPRENTICESHIP AND )
JOURNEYMAN TRAINING TRUST, By and through               )
GREGG SMITH, DAVID DOERR, RICHARD LUCKS, )
JOSEPH MUELLER, CARL FARRELL, DONALD                    )
THOMAS, DANIEL WIENSTROER, MICHAEL SMITH, )                 Case No.
WALTER BAZAN JR., KYLE LOPEZ, MARK                      )
BORGMANN, JOSEPH KEIPP, TIM WEIS and DANE )
MCGRAW, in Their Representative Capacities as Trustees, )
                                                        )
                             Plaintiffs,                )
                                                        )
v.                                                      )   NO JURY TRIAL
                                                        )
TIDWELL BROTHERS CONSTRUCTION, LLC,                     )
                                                        )
and                                                     )
                                                        )
NAT CONSTRUCTION, LLC, doing business as                )
Tidwell Brothers Construction,                          )
                                                        )
and                                                     )
                                                        )
RICK TIDWELL,                                           )
                                                        )
and                                                     )
                                                        )
ADAM TIDWELL,                                           )
                                                        )
and                                                     )
                                                        )
JUSTIN TIDWELL.                                         )
                                                        )
                             Defendants.                )




                                       Page 1 of 12
   Case: 4:19-cv-02570-JAR Doc. #: 1 Filed: 09/16/19 Page: 2 of 12 PageID #: 2



                                          COMPLAINT

                  COUNT I – TIDWELL BROTHERS CONSTRUCTION

       COME NOW Plaintiffs, and for their cause of action against Tidwell Brothers

Construction, LLC, and NAT Construction, LLC doing business as Tidwell Brothers Construction,

jointly and severally, (hereinafter both collectively referred to as “Tidwell Brothers

Construction”), state as follows:

       1.      Jurisdiction of this cause of action and the parties is conferred by §§ (a), (b) and (c)

of § 301 of the Labor Management Relations Act of 1947 (hereinafter “LMRA”), 29 U.S.C. § 185

and by §§ 502(e)(1) and (f) of the Employee Retirement Income Security Act of 1974 (hereinafter

“ERISA”), 29 U.S.C. § 1132(e)(1) and (f).

       2.      Venue in this Court is appropriate by virtue of § 502(e)(2) of ERISA, 29 U.S.C.

1132(e)(2).

       3.      Plaintiff Painters District Council No. 58 (f/k/a Painters District Council No. 2 and

hereinafter “Painters”) is a “labor organization” within the meaning of § 2(5) of the National Labor

Relations Act (hereinafter “NLRA”), 29 U.S.C. §152(5), representing employees in an industry

affecting commerce within the meaning of § 301 of the LMRA, 29 U.S.C. § 185, and is an

“employee organization” within the meaning of § 3(4) of ERISA, 29 U.S.C. § 1002(4).

       4.      Painters maintains its principal offices within this judicial district at 2501 59th

Street, St. Louis, Missouri 63110.

       5.      The Saint Louis Painters Pension Trust (f/k/a Painters District Council No. 2

Pension Trust and hereinafter “Pension Trust”) is an employee benefit plan within the meaning of

§§ 3(3) and 502(d)(1) of ERISA, 29 U.S.C. §§ 1002(3) and 1132(d)(1).




                                            Page 2 of 12
   Case: 4:19-cv-02570-JAR Doc. #: 1 Filed: 09/16/19 Page: 3 of 12 PageID #: 3



       6.     The Pension Trust is a multiemployer plan within the meaning of § 3(37)(A) of

ERISA, 29 U.S.C. § 1002(37)(A).

       7.     The Pension Trust is administered within this judicial district in Maryland Heights,

St. Louis County, Missouri 63043.

       8.     Plaintiffs Gregg Smith, Carl Farrell, Richard Lucks, Daniel Wienstroer, Tim Wies

and Kyle Lopez constitute the Joint Board of Trustees of the Pension Trust (“Pension Trustees”).

       9.     The Pension Trustees are the Plan Sponsor of the Pension Trust within the meaning

of § 3(16)(B) of ERISA, 29 U.S.C. § 1002(16)(B).

       10.    The Pension Trustees are fiduciaries within the meaning of § 3(21)(A) of ERISA,

29 U.S.C. § 1002(21)(A), with respect to the Pension Trust.

       11.    The Saint Louis Painters Welfare Trust (f/k/a Painters District Council No. 2

Welfare Trust and hereinafter “Welfare Trust”) is an employee benefit plan within the meaning of

§§ 3(3) and 502(d)(1) of ERISA, 29 U.S.C. §§ 1002(3) and 1132(d)(1).

       12.    The Welfare Trust is a multiemployer plan within the meaning of § 3(37)(A) of

ERISA, 29 U.S.C. § 1002(37)(A).

       13.    The Welfare Trust is administered within this judicial district in Maryland Heights,

St. Louis County, Missouri 63043.

       14.    Plaintiffs Gregg Smith, Joseph Mueller, Carl Farrell, Walter Bazan Jr., Michael

Smith and Don Thomas constitute the Joint Board of Trustees of the Welfare Trust (“Welfare

Trustees”).

       15.    The Welfare Trustees are the Plan Sponsor of the Welfare Trust within the meaning

of § 3(16)(B) of ERISA, 29 U.S.C. § 1002(16)(B).




                                          Page 3 of 12
   Case: 4:19-cv-02570-JAR Doc. #: 1 Filed: 09/16/19 Page: 4 of 12 PageID #: 4



       16.    The Welfare Trustees are fiduciaries within the meaning of § 3(21)(A) of ERISA,

29 U.S.C. § 1002(21)(A), with respect to the Welfare Trust.

       17.    The Saint Louis Painters Vacation Trust (f/k/a Painters District Council No. 2

Vacation Trust and hereinafter “Vacation Trust”) is an employee benefit plan within the meaning

of §§ 3(3) and 502(d)(1) of ERISA, 29 U.S.C. §§ 1002(3) and 1132(d)(1).

       18.    The Vacation Trust is a multiemployer plan within the meaning of § 3(37)(A) of

ERISA, 29 U.S.C. § 1002(37)(A).

       19.    The Vacation Trust is administered within this judicial district in Maryland Heights,

St. Louis County, Missouri 63043.

       20.    Plaintiffs Gregg Smith, David Doerr, Carl Farrell, Mark Borgmann, Walter Bazan,

Jr., and Joseph Keipp constitute the Joint Board of Trustees of the Vacation Trust (“Vacation

Trustees”).

       21.    The Vacation Trustees are the Plan Sponsor of the Vacation Trust within the

meaning of § 3(16)(B) of ERISA, 29 U.S.C. § 1002(16)(B).

       22.    The Vacation Trustees are fiduciaries within the meaning of § 3(21)(A) of ERISA,

29 U.S.C. § 1002(21)(A), with respect to the Vacation Trust.

       23.    The Painters District Council No. 2 Apprenticeship and Journeyman Training Trust

(hereinafter “Apprenticeship Trust”) is an employee benefit plan within the meaning of §§ 3(3)

and 502(d)(1) of ERISA, 29 U.S.C. §§ 1002(3) and 1132(d)(1).

       24.    The Apprenticeship Trust is a multiemployer plan within the meaning of § 3(37)(A)

of ERISA, 29 U.S.C. § 1002(37)(A).

       25.    The Apprenticeship Trust is administered within this judicial district at 18036 Eads

Avenue, Chesterfield, Missouri 63005.



                                          Page 4 of 12
   Case: 4:19-cv-02570-JAR Doc. #: 1 Filed: 09/16/19 Page: 5 of 12 PageID #: 5



       26.     Plaintiffs Gregg Smith, Michael Smith, Joseph Keipp, Carl Farrell, Dane McGraw,

and Joseph Mueller constitute the Joint Board of Trustees of the Apprenticeship Trust

(“Apprenticeship Trustees”).

       27.     The Apprenticeship Trustees are the Plan Sponsor of the Apprenticeship Trust

within the meaning of § 3(16)(B) of ERISA, 29 U.S.C. § 1002(16)(B).

       28.     The Apprenticeship Trustees are fiduciaries within the meaning of § 3(21)(A) of

ERISA, 29 U.S.C. § 1002(21)(A), with respect to the Apprenticeship Trust.

       29.     Tidwell Brothers Construction has been the fictitiously registered name of NAT

Construction, LLC, in the State of Missouri since on or about April 30, 2019.

       30.     At all times relevant herein, Tidwell Brothers Construction was doing business

within the State of Missouri and this judicial district.

       31.     Tidwell Brothers Construction was at all times relevant herein an employer within

the meaning of § 301 of the LMRA, 29 U.S.C. § 185, and within the meaning of §§ 3(5) and 515

of ERISA, 29 U.S.C. §§ 1002(5) and 1145.

       32.     Tidwell Brothers Construction is signatory to and/or bound by a collective

bargaining agreement (hereinafter “CBA”) with the Painters since at least November 15, 2011.

       33.     The CBA bound Tidwell Brothers Construction to submit fringe benefits, dues

remissions, contributions to the Labor Management Cooperation Fund and evidencing hours for

each hour worked by its construction employees at the rate and manner specified in the CBA and

Trust documents.

       34.     Under the terms of the CBA, Tidwell Brothers Construction was obligated to make

weekly reports and contributions on all covered employees in its employ, showing the number of




                                             Page 5 of 12
   Case: 4:19-cv-02570-JAR Doc. #: 1 Filed: 09/16/19 Page: 6 of 12 PageID #: 6



hours worked and contributions due on its construction employees at the rate and manner specified

in the CBA and Trust documents.

       35.    Under the terms of the CBA, Tidwell Brothers Construction was obligated to make

contributions on a weekly basis to the Trusts and the Labor Management Cooperation Fund.

       36.    Under the terms of the CBA, Tidwell Brothers Construction was obligated to remit

lawfully deducted Union dues to the Painters.

       37.    The Trusts and the Trustees are third party beneficiaries of the CBA.

       38.    Under the terms of the CBA, Tidwell Brothers Construction was bound to the Saint

Louis Painters Pension Trust and Plan Agreement (hereinafter “Pension Agreement”).

       39.    Under the terms of the CBA, Tidwell Brothers Construction was bound to the Saint

Louis Painters Welfare Trust Agreement (hereinafter “Welfare Agreement”).

       40.    Under the terms of the CBA, Tidwell Brothers Construction was bound to the Saint

Louis Painters Vacation Plan and Trust Agreement (hereinafter “Vacation Agreement”).

       41.    Under the terms of the CBA, Tidwell Brothers Construction was bound to the

Painters District Council No. 2 Apprenticeship and Journeyman Training Trust Agreement

(hereinafter “Apprenticeship Agreement”).

       42.    Article XXII of the Pension Agreement provides in part:

       The Trustees shall further have the right to audit the books of a participating
       employer when such is deemed necessary or desirable for the effective
       administration of the Trust.

       43.    Article XXI of the Welfare Agreement provides in part:

       The Trustees shall have the authority to reasonably request of any Employer, and
       an Employer, when so reasonably requested, shall furnish to the Trustees such
       information, documents and reports as may be necessary in the performance of their
       duties under this Agreement and Declaration of Trust.

       44.    Article XV of the Vacation Agreement provides in relevant part:


                                          Page 6 of 12
   Case: 4:19-cv-02570-JAR Doc. #: 1 Filed: 09/16/19 Page: 7 of 12 PageID #: 7



       The Trustees shall have the authority to reasonably request of any Employer, and
       an Employer when so reasonably requested shall furnish to the Trustees, such
       information and reports as may be necessary in the performance of their duties
       under this Plan and Trust Agreement.

       45.     Article V, § 4, of the Apprenticeship Agreement provides in part as follows:

       The Board of Trustees, or any authorized agent or representative of the Trustees,
       shall have the right, at all reasonable times during business hours, to enter upon the
       premises of any Employer obligated to contribute to the Fund and to examine and
       copy such of the books, records, paper and reports of said Employer as may be
       necessary to determine the hours of work done and places where done by any
       employees and to permit the Trustees to determine whether said Employer is
       making payment to the Trust of the amount required by the Collective Bargaining
       Agreement with said Employer.

       46.     Although demand has been made, Tidwell Brothers Construction has failed and

refused to file all of the reports evidencing hours worked. This conduct is in breach of the CBA

and in violation of § 515 of ERISA, 29 U.S.C. § 1145.

       47.     Although demand has been made, Defendant Tidwell Brothers Construction has

failed and refused to make all the known required contributions and dues remissions. This conduct

is a breach of the Agreement and in violation of § 515 of ERISA, 29 U.S.C. § 1145.

       48.     Pursuant to § 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), Tidwell Brothers

Construction is liable to Plaintiffs for all unpaid principal amounts.

       49.     Pursuant to § 4 of the CBA and § 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2),

Tidwell Brothers Construction is liable for liquidated damages on the unpaid principal amounts.

       50.     Pursuant to § 4 of the Agreement, § 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3),

and the Plan and Trust agreements referred to above, Tidwell Brothers Construction is liable for

liquidated damages on amounts it has paid and may pay in an untimely manner.




                                            Page 7 of 12
   Case: 4:19-cv-02570-JAR Doc. #: 1 Filed: 09/16/19 Page: 8 of 12 PageID #: 8



        51.    Pursuant to § 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), Tidwell Brothers

Construction is also liable to pay to Plaintiffs the reasonable attorneys’ fees, accounting fees and

costs incurred by Plaintiffs in connection with this action.

        52.    Tidwell Brothers Construction by its breach of the Agreement, in violation of § 515

of ERISA, 29 U.S.C. § 1145, and breach of the described Plan and Trust agreements, has caused

and will continue to cause Plaintiffs to incur reasonable legal, administrative, bookkeeping and

accounting fees and costs.

        WHEREFORE, Plaintiffs pray:

        (a)    This Court enter a preliminary injunction requiring Tidwell Brothers Construction,

LLC, and NAT Construction, LLC d/b/a Tidwell Brothers Construction to submit any reports and

payments that may become due after the date of such injunction, within seven (7) days after each

weekly payroll date;

        (b)    This Court order Tidwell Brothers Construction, LLC, and NAT Construction, LLC

d/b/a Tidwell Brothers Construction to submit all of their books and records to a payroll audit so

that Plaintiffs may determine the precise amount of its delinquencies, all in accordance with the

Agreement, Trust Agreements, and ERISA;

        (c)    That this Court award a judgment for contributions and liquidated damages to

Plaintiffs;

        (d)    That this Court award a judgment for dues amounts owed to the Plaintiffs;

        (e)    That this Court enter its judgment and decree against Tidwell Brothers

Construction, LLC, and NAT Construction, LLC d/b/a Tidwell Brothers Construction, jointly and

severally, for the principal amount of the delinquency together with interest and damages on that

amount, all in accordance with the CBAs and ERISA;



                                            Page 8 of 12
   Case: 4:19-cv-02570-JAR Doc. #: 1 Filed: 09/16/19 Page: 9 of 12 PageID #: 9



       (f)     This Court enter an order compelling Tidwell Brothers Construction, LLC, and

NAT Construction, LLC d/b/a Tidwell Brothers Construction to specifically perform their

obligations to pay liquidated damages on principal amounts they have paid late or may in the future

pay late;

       (g)     This Court enter an order permanently compelling and enjoining Tidwell Brothers

Construction, LLC, and NAT Construction, LLC d/b/a Tidwell Brothers Construction to submit

any and all future reports and payments in a timely fashion under the current or any subsequent

CBA to which Painters and Tidwell Brothers Construction, LLC, and NAT Construction, LLC

d/b/a Tidwell Brothers Construction are or may become bound; and

       (h)     This Court enter its judgment and decree against Tidwell Brothers Construction,

LLC, and NAT Construction, LLC d/b/a Tidwell Brothers Construction, jointly and severally, for

Plaintiffs’ reasonable attorneys’ fees and for Plaintiffs’ costs, including accounting, auditing and

administrative costs, and for such other and further relief as the Court may deem just and proper.

                                             COUNT II

               Rick Tidwell, Adam Tidwell, and Justin Tidwell, Jointly and Severally

       53.     Plaintiffs restate and reallege all of the above paragraphs as if fully set forth herein.

       54.     Rick Tidwell, Adam Tidwell, and Justin Tidwell, jointly and severally, are all

natural persons who can be found in Missouri.

       55.     Jurisdiction and venue of this cause of action and the parties to it is conferred upon

this Court by its privilege of supplemental jurisdiction under 28 U.S.C. § 1367, United Mine

Workers of America v. Gibbs, 383 U.S. 715 (1966).

       56.     On November 15, 2011, Rick Tidwell, Adam Tidwell, and Justin Tidwell, jointly

and severally, at the time Adam Tidwell signed the CBA on behalf of Tidwell Brothers



                                            Page 9 of 12
 Case: 4:19-cv-02570-JAR Doc. #: 1 Filed: 09/16/19 Page: 10 of 12 PageID #: 10



Construction, signed a document labeled “Guarantee of Payment of Wages, Dues Remissions,

Fringe Benefit Contributions and Other Miscellaneous Payments.” (Hereinafter, the “Guarantee”).

       57.     The Guarantee reads in pertinent part:

               The undersigned owner(s) of the Company guarantee(s) the payment of all
               amounts due the Union, members of the Union employed by the Company,
               and the Trustee [sic] of the various Trust Funds, pursuant to the collective
               bargaining agreement between the Company and the Union and any
               subsequent collective bargaining agreement, whether those amounts
               become due before or after the date of this guaranty. The owner(s) of the
               Company also guarantee(s) the payment of all damages, costs, fees, and
               expenses which the union, the members of the Union employed by the
               Company, or the Trustees of the Trust Funds may be entitled to recover
               from the Company pursuant to collective bargaining agreement or under
               any local, state, or federal law.

       58.     The Painters require new employers who wish to become signatory to the CBA

described above to furnish a personal guarantee on wages, dues remissions, fringe benefit

contributions and other miscellaneous payments before an employer becomes signatory to the

CBA.

       59.     Due to the risk of a signatory employer accumulating debt in non-payment to the

Painters and its associated Trust Funds, and for the protection of its bargaining unit members, the

Painters rely on the existence of the Guarantee to allow employers to become signatory to a CBA.

       60.     As stated above, Tidwell Brothers Construction, is delinquent to the Plaintiffs in an

unknown principal amount, as well as liquidated damages, interest, attorneys’ fees and costs.

       61.     Despite the existence of the Guarantee, Rick Tidwell, Adam Tidwell, and Justin

Tidwell, jointly and severally, have failed and continue to fail to act under their obligation created

by the Guarantee, damaging the Painters and Plaintiffs.

       62.     Plaintiffs have performed all conditions precedent the Guarantee requires of them.

       WHEREFORE, Plaintiffs pray:



                                           Page 10 of 12
  Case: 4:19-cv-02570-JAR Doc. #: 1 Filed: 09/16/19 Page: 11 of 12 PageID #: 11



       (a)     This Court enter its judgment and decree against Rick Tidwell, Adam Tidwell, and

Justin Tidwell, jointly and severally with Tidwell Brothers Construction, LLC, and NAT

Construction, LLC d/b/a Tidwell Brothers Construction, for the known principal amount of the

delinquency together with interest and damages on that amount, and for any and all amounts

discovered by an accounting, all in accordance with the CBA and ERISA;

       (b)     This Court enter an order compelling Rick Tidwell, Adam Tidwell, and Justin

Tidwell, jointly and severally with Tidwell Brothers Construction, LLC, and NAT Construction,

LLC d/b/a Tidwell Brothers Construction, to specifically perform their obligations to pay

liquidated damages on principal amounts Tidwell Brothers Construction has paid late or may in

the future pay late;

       (c)     This Court enter an order permanently compelling and enjoining Rick Tidwell,

Adam Tidwell, and Justin Tidwell, jointly and severally with Tidwell Brothers Construction, LLC,

and NAT Construction, LLC d/b/a Tidwell Brothers Construction, to submit any and all future

payments in a timely fashion under the current or any subsequent CBA to which Painters and

Tidwell Brothers Construction are or may become bound if Defendants Tidwell Brothers

Construction, LLC, and NAT Construction, LLC d/b/a Tidwell Brothers Construction, fail to make

payments as required by the CBA; and

       (d)     This Court enter its judgment and decree against Rick Tidwell, Adam Tidwell, and

Justin Tidwell, jointly and severally with Tidwell Brothers Construction, LLC, and NAT

Construction, LLC d/b/a Tidwell Brothers Construction, for Plaintiffs’ reasonable attorneys’ fees

and for Plaintiffs’ costs, including accounting, auditing and administrative costs, and for such other

and further relief as the Court may deem just and proper.




                                           Page 11 of 12
Case: 4:19-cv-02570-JAR Doc. #: 1 Filed: 09/16/19 Page: 12 of 12 PageID #: 12




                                   Respectfully submitted,

                                   HARTNETT REYES-JONES, LLC

                                   /s/ Matthew J. Gierse
                                   MATTHEW J. GIERSE, No. 63828MO
                                   4399 Laclede Avenue
                                   St. Louis, Missouri 63108
                                   Telephone: 314-531-1054
                                   Facsimile: 314-531-1131
                                   mgierse@hrjlaw.com

                                   Attorneys for Plaintiffs




                                Page 12 of 12
